Citation Nr: 1828086	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-33 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

2.  Entitlement to a compensable evaluation for left ear hearing loss.

3.  Entitlement to a compensable initial evaluation for hypertension.

4.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease (DDD) of the thoracolumbar spine.

5.  Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy (associated with DDD of the thoracolumbar spine).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1970 to July 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012, February 2012, and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Regarding the thoracolumbar spine rating claim, the Board acknowledges that more than one year after the January 2012 rating decision that granted service connection, the Veteran filed a February 2013 notice of disagreement as to the rating.  See also Report of General Information, March 2013.  However, within one year of the January 2012 rating decision, the Veteran filed an August 2012 formal claim for a TDIU, citing his thoracolumbar spine disability (and others).  Also, within one year of the January 2012 rating decision, and in the context of his TDIU claim, new lay and medical evidence relating to the Veteran's thoracolumbar spine disability was associated with the claims file.  See, e.g., VA treatment record, November 2012; Lay statement, (wife), October 2012.  The Court held in Rice that "if VA incorrectly describes evidence of TDIU as a new claim for increase, rather than as part of a pending claim for an initial rating, the veteran will be deprived of the benefit of the application of § 3.156(b) in determining any effective date.  In the context of TDIU, new evidence of unemployability related to the underlying condition submitted within one year of the assignment of an initial rating that is less than the maximum sought may constitute new and material evidence under 38 C.F.R. § 3.156(b)."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the Board finds that the thoracolumbar spine rating claim herein involves an appeal of the initial rating.  See 38 C.F.R. § 3.156(b).  A January 2013 rating decision denied entitlement to a higher initial rating, and the Veteran filed a February 2013 notice of disagreement.

A July 2014 rating decision granted a separate 10 percent rating for the Veteran's left lower extremity radiculopathy associated with his thoracolumbar spine disability.  Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provides for rating associated neurologic abnormalities.  Therefore, entitlement to a higher rating for the Veteran's left lower extremity radiculopathy associated with his DDD of the thoracolumbar spine is presently on appeal.

In December 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Knoxville, Tennessee.  A transcript of the proceeding has been associated with the claims file.

The Board acknowledges that a few additional VA treatment records were associated with the claims file after the issuance of the Statement of the Case (SOC).  As the tinnitus and left ear hearing loss appeals are withdrawn by the Veteran, and because these new VA treatment records are duplicative of evidence previously of record insofar as they relate to the hypertension claim, the Board finds that a remand for readjudication is not required, and these three matters are ready for a decision.

The issues of entitlement to higher ratings for the Veteran's DDD of the thoracolumbar spine disability and associated left lower extremity radiculopathy, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In December 2017, on the record at the Board hearing, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to an evaluation in excess of 10 percent for tinnitus.

2.  In December 2017, one the record at the Board hearing, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to a compensable evaluation for left ear hearing loss.  

3.  The Veteran's service-connected hypertension is manifested by the need for continuous medication for control and a history of diastolic pressure predominantly 100 or greater; the evidence does not show diastolic pressure predominantly 110 or greater, or systolic pressure predominantly 200 or greater.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of an appeal of a claim for entitlement to an evaluation in excess of 10 percent for tinnitus are met.  38 U.S.C.A. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal by the Veteran of an appeal of a claim for entitlement to a compensable evaluation for left ear hearing loss are met.  38 U.S.C.A. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for a 10 percent initial disability rating for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7101 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissals

With regard to the Veteran's claims for higher ratings for his tinnitus and left ear hearing loss, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

In December 2017, before the Board promulgated a decision in this matter, the Veteran testified at the Board hearing that he wished to withdraw from appellate consideration his claims for entitlement to an evaluation in excess of 10 percent for tinnitus, and for entitlement to a compensable evaluation for left ear hearing loss.  A transcript of the proceeding has been associated with the claims file, which memorializes his withdrawal of the appeals.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and they must therefore be dismissed.

II.  Duty to Notify and Assist

With regard to the Veteran's hypertension rating claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).

Where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's available service treatment records, VA treatment records, his private treatment records are all in the claims file.

The Veteran has not identified any other specific shortcomings in fulfilling VA's duty to notify and assist.  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

III. Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (2012).  

A veteran's entire history is reviewed when making a disability determination.  
38 C.F.R. § 4.1 (2017).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service connected hypertension is currently assigned a noncompensable rating under Diagnostic Code 7101 effective August 30, 2011.  The Veteran seeks a higher initial rating.  See Rating decision, February 2012; Notice of disagreement, February 2013.

Under Diagnostic Code 7101, a 10 percent evaluation is provided when evidence demonstrates diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  A minimum of 10 percent is also assigned when there is a history of diastolic blood pressure of predominantly 100 or more and continuous medication is required for control.  A 20 percent evaluation is warranted for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent evaluation is warranted for hypertension with diastolic pressure predominantly 120 or more.  A maximum schedular evaluation of 60 percent is assigned when there is diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104 (2017).

As an initial matter, many of the Veteran's service treatment records have been found to be unavailable.  The few available records include a list of prescriptions, which list shows the Veteran was prescribed HCTZ in March 2000, later found by a medical reviewer to be most likely for blood pressure control.  See Treatment records, received January 2012 at p.6 of 12; VA examination report, February 2012 at p.6 of 10 (March 2000 HCTZ most likely for hypertension); see also Email correspondence, September 2011 (negative reply from RMC).  As noted above, the Veteran retired in July 2000.

Post-service, a December 2004 VA treatment record shows the Veteran reported his blood pressure was 183/104 the day prior, and that he reported it had been running high every day and was only relieved with rest down to 150/92.  The record shows his HCTZ prescription was active.  His blood pressure reading at the medical center was 138/92.  His citalopram and Ativan prescriptions were increased.  See VA treatment records, received January 2012 at p.1 of 20.

The Veteran was afforded VA examinations in February 2012, September 2012 (with a November 2012 addendum), and June 2014.  None of these VA examinations show evidence of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic blood pressure predominantly 100 or more, as contemplated by the 10 percent rating criteria under Diagnostic Code 7101.  See 38 C.F.R. § 4.104.  

The February 2012 VA examiner noted the Veteran began taking HCTZ in service, mostly likely for hypertension, and that presently his present HCTZ medication was not achieving adequate control.  His blood pressure readings in February 2012 were 145/90 and 150/98, and in August 2011 was 126/77.  The examiner opined that the Veteran's hypertension did not affect his ability to work.

The September 2012 VA examination report (and November 2012 addendum) show that the VA examiner noted that the Veteran continued with HCTZ prescribed for hypertension, and noted it was under excellent control.  Recent blood pressure readings of 120/76 in September 2012, 132/86 in March 2012, and 126/77 in August 2011 were noted.  The examiner opined that the Veteran cannot work in areas that require exposure to high temperatures for sustained periods of time, or that require climbing or working in high elevated areas.

The June 2014 VA examiner noted that the Veteran's hypertension continued to be treated with HCTZ, and that his treatment regimen was not entirely successful and the Veteran's blood pressure was often not at goal.  Three recent blood pressure readings of 130/85 in June 2014, 140/100 in June 2014, and 144/92 in June 2014 were noted.  The examiner opined that the Veteran's hypertension does not affect his ability to work.

Again, the Board acknowledges that the three VA examiners noted that there was no history of diastolic blood pressure predominately 100 or greater shown.  At the same time, however, the Board acknowledges that the Veteran began treatment for hypertension in service, and a majority of his service treatment records are missing from the claims file.  One of the earliest post-service treatment records from 2004, long prior to the filing of his claim with VA, shows he credibly reported that his blood pressure at home was 183/104 the day prior, and that he reported it had been running high every day and was only relieved with rest down to 150/92.  In addition to his active HCTZ prescription, his citalopram and Ativan prescriptions were increased.  Later, the February 2012 and June 2014 VA examiners opined that the Veteran's hypertension was still not well-controlled, even with medication.  His diastolic blood pressure was 100 in June 2014.  Thus, there is evidence of record showing the Veteran's diastolic blood pressure has been 100, and has not been well-controlled, with medication. The rating criteria do contemplate the need for and use of continuous medication.  However, there is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed to have been destroyed or missing while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991);

Based thereon, the Board finds it at least as likely as not that prior to starting HCTZ, the Veteran had a history of diastolic blood pressure predominantly 100 or greater.  Therefore, resolving all doubt in the Veteran's favor in this particular case involving several missing service treatment records around the time he began treatment, the Board finds that a 10 percent rating is warranted.

As there is certainly no evidence of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, entitlement to the next higher 20 percent rating under Diagnostic Code 7101 is not warranted.

In this case, the Veteran has not contended, and the evidence does not suggest, that he has experienced symptoms outside of those listed in the schedular criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board" (quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).

Therefore, in summary, the Board concludes that entitlement to a 10 percent rating for the Veteran's hypertension is warranted, but no more; as the preponderance of the evidence is against assigning a higher rating, the benefit of the doubt rule is not for application.


ORDER

The appeal of entitlement to an evaluation in excess of 10 percent for tinnitus is dismissed.

The appeal of entitlement to a compensable evaluation for left ear hearing loss is dismissed.

Entitlement to an initial evaluation of 10 percent but not higher, for hypertension is granted.


REMAND

The Veteran's DDD of the thoracolumbar spine is currently assigned a 20 percent disability rating under Diagnostic Code 5242, effective August 30, 2011.  His associated left lower extremity radiculopathy is currently assigned a 10 percent rating under Diagnostic Code 8599-8526, effective June 12, 2014.  He seeks higher initial ratings.  He also claims entitlement to a TDIU, including as due to his thoracolumbar spine disability.

At the Board hearing, the Veteran indicated that his thoracolumbar spine disability had worsened since the last VA examination was performed in June 2014.  Therefore, the Board finds that these matters should be remanded so that the Veteran may be afforded a new VA examination to address the current severity of his thoracolumbar spine disability and associated left lower extremity radiculopathy.  His reported urinary frequency at the Board hearing should also be addressed by the examiner.

In addition, a July 2014 decision of the Social Security Administration (SSA) awarded disability to the Veteran, citing in part his back condition.  The underlying treatment records and other SSA records, however, have not been associated with the claims file.  Therefore, on remand, all the Veteran's SSA records should be associated with the claims file.

With respect to a TDIU, VA examiners and the Veteran's primary care physician offered conflicting opinions regarding the Veteran's capacity for gainful employment in positions not requiring extended standing and manual labor.  Because an SSA decision refers to a back disability as a component of the decision, the associated examination records may provide further relevant evidence.  Therefore, the Board will defer a decision on a TDIU pending the development below. 

Also, on remand, all the Veteran's more recent VA treatment records dated since December 2014 should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all the Veteran's SSA records.

2.  Associate with the claims file all the Veteran's VA treatment records dated since December 2014.

3.  After all of the above development has been completed, schedule a new VA examination to address the current severity of the Veteran's service-connected a) DDD of the thoracolumbar spine, and b) associated left lower extremity radiculopathy.  The claims folder should be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

Please ask the VA examiner to address any associated neurologic abnormalities - including the Veteran's testimony regarding urinary frequency at nighttime.

The examination must comply with the requirements of 38 C.F.R. § 4.59 involving measurements of passive and active range of motion in both weight bearing and non-weight bearing and if possible, with the range of opposite undamaged joint.  The examiner must explain why any of these clinical tests are not appropriate or could not be performed.  A complete rationale for any opinions expressed should be provided.

The examiner should be asked to note whether there is any weakened movement, excess fatigability, incoordination, or pain on use.  If so, the examiner should note whether there are any additional degrees of loss of motion as a result (if it is not feasible to quantify, please explain).

If flare-ups are noted, the examiner should note whether pain during flare-ups additionally limits functional ability.  The examiner should note whether there are any additional degrees of loss of motion due to pain during flare-ups (if it is not feasible to quantify, please explain).

The examiner should also address the effect of the Veteran's thoracolumbar spine disability and left lower extremity radiculopathy on his activities of daily living and occupational functioning in his former and all other areas of potentially gainful employment.

3.  Then, readjudicate the claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


